Citation Nr: 0829715	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  04-01 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for scars of the 
4th and 5th fingers of the left (minor) hand, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a scar of the left 
calf with adhesion of the deep muscle, currently evaluated as 
10 percent disabling.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury manifested by joint 
instability prior to October 10, 2005.

4.  Entitlement to an evaluation in excess of 10 percent for 
traumatic degenerative joint disease (DJD) of the left knee 
prior to October 10, 2005.  

5.  Entitlement to an evaluation in excess of 30 percent for 
left total knee replacement from November 10, 2006.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1955 to October 
1958, and from October 1961 to June 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claims for 
increased ratings for his service-connected scars of the 4th 
and 5th fingers of the left (minor) hand (currently rated 10 
percent disabling), scar of the left calf with adhesion of 
the deep muscle (currently rated 10 percent disabling), and 
residuals of a left knee injury manifested by joint 
instability (rated 10 percent disabling prior to October 10, 
2005), and granted him service connection for traumatic DJD 
of the left knee, effective from January 18, 2002.  The 
veteran was also subsequently granted a temporary total 
evaluation relating to left knee surgery he underwent in 
October 2005 by an October 2006 rating decision, at which 
time he was also assigned a 30 percent rating.  As a result 
of this action, the Board finds that the issue of entitlement 
to a rating in excess of 30 percent for left total knee 
replacement from November 10, 2006 is also a subject for 
current appellate review.  

On the other hand, while the file reflects a June 2008 
statement of the case with respect to the October 2007 rating 
decision's denial of service connection for DJD of the right 
knee status post total knee replacement as secondary to the 
left total knee replacement, the substantive appeal as to 
this issue has apparently been accepted by the Board under 
another docket number.  Consequently, the Board will not 
consider this matter in the instant decision.  

The issues of entitlement to increased evaluations for 
service-connected scars of the 4th and 5th fingers of the 
left (minor) hand and a scar of the left calf with adhesion 
of the deep muscle are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 10, 2005, residuals of a left knee 
injury with joint instability were manifested by symptoms of 
severe recurrent subluxation and lateral instability over the 
period of April 15, 2005 to October 9, 2005.

2.  Prior to October 10, 2005, the veteran's traumatic DJD of 
the left knee was manifested by symptoms of noncompensable 
limitation of motion with arthritis.  

3.  From November 10, 2006, the veteran's left total knee 
replacement has been manifested by symptoms that are 
productive of intermediate degrees of residual weakness, pain 
or limitation of motion but not chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity.






CONCLUSIONS OF LAW

1.  Prior to October 10, 2005, the criteria for a 30 percent 
rating for residuals of a left knee injury manifested by 
joint instability have been met for the period of April 15, 
2005 to October 9, 2005.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2007).

2.  Prior to October 10, 2005, the criteria for a rating in 
excess of 10 percent for traumatic DJD of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5010, 5260 (2007).  

3.  From November 10, 2006, the schedular criteria for a 
rating higher than 30 percent for left total knee replacement 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5055 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  VCAA 
notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

With respect to the veteran's increased rating claims, § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran with 
respect to his claims for increased ratings in July 2004, 
June 2007, and May 2008.  

The Board acknowledges that the VCAA letters sent in July 
2004, June 2007, and May 2008 as to the veteran's increased 
rating claims do not meet the requirements of Vazquez-Flores 
and are not sufficient as to content and timing, creating a 
presumption of prejudice as to these claims.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.  

In addition, the veteran was provided with correspondence 
regarding what was needed to support his claims for increased 
ratings.  Specifically, the July 2004, June 2007, and May 
2008 VCAA notice letters advised the veteran that his 
statements and medical and employment records could be used 
to substantiate his claims, and the veteran can reasonably be 
expected to have understood the applicable diagnostic codes 
provided in the December 2003 statement of the case and May 
2008 VCAA notice letter.  

Based on the above, the veteran can be expected to have 
understood what was needed to support his claims, including 
the impact of his disabilities on his daily life.  

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements and correspondence.  Specifically, at the time of 
the VA examination in August 2004, the veteran stated that 
bending would aggravate both knees, as did using stairs and 
prolonged walking.  Similarly, at the time of his hearing 
before the undersigned, the veteran testified as to how his 
knee affected his daily activities (transcript (T.) at pp. 
11-12).  In summary, the Board submits that the above 
statements and evidence demonstrate the veteran's knowledge 
of the need to be worse to support his increased rating 
claims, with particular emphasis on an adverse impact on his 
daily life and employment, and that notice deficiencies in 
this matter do not affect the essential fairness of the 
adjudication.  Medical evidence relevant to the diagnostic 
codes was also elicited on VA examinations.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service medical records are associated with the claims 
folder, as are post-service VA and private examination and 
treatment records.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  The veteran 
has also not indicated any intention to provide additional 
evidence in support of his claims.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Entitlement to Ratings in excess of 10 percent for 
Residuals of a Left Knee Injury Manifested by Joint 
Instability and Traumatic DJD of the Left Knee prior to 
October 10, 2005

The Board first notes that prior to January 2002, the 
veteran's residuals of a left knee injury were rated as 10 
percent disabling under Diagnostic Code 5257 for instability 
of the knee that required the use of a brace.  Thereafter, 
while the August 2002 rating decision found that the evidence 
warranted the continuation of this rating, it also assigned a 
second 10 percent rating, effective January 2002, for the 
veteran's arthritis, pursuant to Diagnostic Code 5010, 
presumably based on the presence of some noncompensable 
limitation of motion and arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).  At the time of VA examination 
in August 2004, the veteran's left knee range of motion 
continued to be noncompensable at 0 to 120 degrees of 
flexion, with pain beginning at 100 degrees, and the fact 
that this range of motion was never additionally limited 
during this time period is further substantiated by the April 
and June 2005 private records which note that the range of 
motion of both knees was from 0 to 120 degrees.  Although the 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2007) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare- ups," 
(DeLuca v. Brown, 8 Vet. App. 202, 206 (1995)), because there 
was no additional limitation beyond the limitation of flexion 
compensated by the 10 percent evaluation, there was no 
additional limitation of motion which could be compensated by 
an additional compensable rating for pain pursuant to DeLuca 
v. Brown.  Therefore, the Board finds that a preponderance of 
the evidence is against entitlement to a rating in excess of 
10 percent for the veteran's traumatic DJD of the left knee 
prior to October 10, 2005.  

On the other hand, turning to the veteran's 10 percent rating 
for joint instability prior to October 10, 2005, while the 
Board does recognize that August 2004 VA joint examination 
findings of mild instability and mild loss of function 
secondary to pain continued to be consistent with a 10 
percent rating for slight recurrent subluxation and lateral 
instability under Diagnostic Code 5257, an April 15, 2005 
private evaluation revealed that the veteran's ability to 
ambulate had been significantly limited recently, and the 
potential need for surgical management was discussed.  The 
Board also notes that the veteran's condition never improved 
from this point, and he ultimately elected to undergo a total 
left knee replacement in October 2005.  Consequently, giving 
the veteran the benefit of the doubt, the Board finds that 
the evidence warrants a 30 percent rating under Diagnostic 
Code 5257 for severe recurrent subluxation and lateral 
instability for the period of April 15, 2005 to October 9, 
2005.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


III.  Entitlement to an Evaluation in Excess of 30 percent 
for Left Total Knee Replacement from November 10, 2006

In view of the veteran's left total knee replacement, the 
veteran was more recently rated under the Diagnostic Code for 
knee replacement (prosthesis), 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2007).  This Code indicates that in evaluating a 
knee disorder, chronic residuals consisting of severe painful 
motion or weakness in the affected extremity are required for 
a 60 percent evaluation, and that intermediate degrees of 
residual pain or limitation of motion for an evaluation 
between 30 and 60 percent are to be rated by analogy under 
Diagnostic Codes which are also predicated on limitation of 
motion such as 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2007).

The next highest and maximum rating provided under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 is 100 percent, which is 
warranted for a period of one year following implantation of 
the prosthesis.  The record reflects that the veteran 
properly received this evaluation for his left knee 
disability.

At this point, the Board would note that while the knee 
replacement has presumably resulted in the removal of some 
arthritic tissue, to the extent that arthritis remains on X- 
ray examination as to the left knee, this would not result in 
the possibility of a separate rating for arthritis.  More 
specifically, the Board notes that Section 4.14 of title 38, 
Code of Federal Regulations, states that the evaluation of 
the same disability or manifestation under various diagnoses 
is to be avoided.  See also VAOPGCPREC 23-97 (July 1, 1997).  
The Court has also indicated that the same symptomatology for 
a particular condition should not be evaluated under more 
than one Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).

Following the veteran's left knee replacement and the 
temporary 100 percent evaluation afforded under Diagnostic 
Code 5055, the Board notes that the evaluation for the left 
knee has thereafter been continued at 30 percent.

The Board also notes that recent VA examination in November 
2007 revealed that while the veteran reported that he 
continued to have intermittent pain when walking on the 
treadmill, he denied the use of assistive devices, and 
physical examination of the knee revealed that it was 
nontender, that range of motion was from 0 to 120 degrees, 
and that there was no laxity or joint line tenderness.  In 
addition, the examiner noted in his diagnosis that there was 
no residual other than that which was expected as an outcome 
of the surgery.  

Consequently, in summary, the Board finds that the veteran's 
current functional limitations of the left knee and 
noncompensable limitation of motion more nearly approximates 
symptoms that are productive of intermediate degrees of 
residual weakness, pain or limitation of motion but not 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  Moreover, any separate 
compensable rating based on arthritis or joint instability 
would constitute pyramiding under 38 C.F.R. § 4.14.

The Board further finds that the veteran's pain is clearly 
taken into account with the 30 percent rating and that since 
there is no additional limitation beyond the limitation of 
flexion compensated within the more recently assigned 30 
percent evaluation, there is no additional limitation of 
motion which could be compensated by an additional 
compensable rating for pain pursuant to DeLuca v. Brown. 


ORDER

Prior to October 10, 2005, entitlement to a 30 percent, but 
not greater, rating for the veteran's service-connected 
residuals of a left knee injury manifested by joint 
instability for the period of April 15, 2005 to October 9, 
2005, is granted.  

Entitlement to a rating in excess of 10 percent for traumatic 
DJD of the left knee prior to October 10, 2005, is denied.  

Entitlement to a rating in excess of 30 percent for the 
veteran's service-connected total left knee replacement from 
November 10, 2006, is denied.


REMAND

With respect to the veteran's remaining claims seeking 
ratings in excess of 10 percent for scars of the 4th and 5th 
fingers of the left (minor) hand and a scar of the left calf 
with adhesion of the deep muscle, the veteran has contended 
that the current ratings do not properly account for 
additional disability underlying the service-connected scar 
tissue, and that his condition has worsened since his last 
relevant VA examination.  The Board notes that the veteran's 
last VA muscles examination was conducted in April 2002.  The 
Board further notes that the April 2002 examination primarily 
focused on the veteran's left knee.  Consequently, the Board 
finds that the veteran should be afforded a new VA 
examination to ascertain the current nature and severity of 
these service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a new VA 
muscles examination to determine the 
severity of the veteran's service-
connected scars of the 4th and 5th 
fingers of the left (minor) hand and 
scar of the left calf with adhesion of 
the deep muscle.  The claims file 
should be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
carry out all indicated studies.  The 
examiner should be requested to discuss 
the type of injury the veteran suffered 
in active service and the treatment the 
injury necessitated, indicate all 
objective findings related to the 
disabilities, including any nerve 
involvement, and indicate whether any 
loss of muscle substance, pain, 
weakness, and/or lack of endurance 
shown to exist causes moderate, 
moderately severe, or severe impairment 
in functioning.  

Please ask the examiner to state (to 
the extent possible) whether any 
disability to Muscle Groups VII, VIII, 
IX, XI, and XII is best described as 
"slight", "moderate", "moderately 
severe", or "severe".  A rationale for 
any opinion expressed should be 
provided.

2.  Finally, readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


